              Case 2:18-cr-00134 Document 60 Filed 10/02/18 Page 1 of 2 PageID #: 653

                                          District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 10/2/2018                                                                 Case Number 2:18-cr-00134
Case Style: USA v. Allen H. Loughry II
Type of hearing Criminal Jury Trial
Before the honorable: 2508-Copenhaver
Court Reporter Catherine Schutte-Stant                                          Courtroom Deputy Kelley Miller
Attorney(s) for the Plaintiff or Government Philip H. Wright/R. Gregory McVey


Attorney(s) for the Defendant(s) John A. Carr


Law Clerk                                                                           Probation Officer
                                                             Trial Time
Jury Selection with trial to start on 10/3/18



                                                          Non-Trial Time




                                                            Court Time
1:55 pm to 5:57 pm
9:54 am to 12:25 pm
1:34 pm to 1:36 pm
9:33 am to 9:42 am
Total Court Time: 6 Hours 44 Minutes Court actively conducting trial proceedings/Contested proceedings

                                                         Courtroom Notes
9:30 case set

9:33 - court took up preliminary matters with counsel regarding jury selection

8:42 Recess

9:54 Resume

Parties are ready for trial - voir dire oath administered - 29 jurors present (first/morning batch) - court preliminarily
explained the case

Voir dire ensued

8 jurors excused for cause - Dotson, Hatfield, Hodges, Hunt, Lewis, Ojeda, Shears and Westfall - 21 jurors remaining

Remaining jurors to report back at 4:00 p.m.

Counsel back with "second batch" of jurors at 1:30 p.m.

12:25 Recess

1:34 Resume

Court took up jury matters with counsel

1:36 Recess

1:55 Resume

Parties are ready for trial - voir dire oath given - 33 jurors present (second batch) - court preliminarily explained the
              Case 2:18-cr-00134 Document 60 Filed 10/02/18 Page 2 of 2 PageID #: 654

                                         District Judge Daybook Entry
1:36 Recess

1:55 Resume

Parties are ready for trial - voir dire oath given - 33 jurors present (second batch) - court preliminarily explained the
case

Voir dire ensued

Brown, Cochran, Cragg, Jones, Kibbe, Marks, Mauritz, Miller, Pitsenbarger, Shifflett, Short, Hall excused for cause

Panel of 28 seated from which 12 jurors were be chosen

Panel of 7 seated from which 3 alternates were chosen

Peremptory strikes exercised

Jury seated

Court gave preliminary instructions to the jurors

Trial to resume at 10:00 a.m. tomorrow

5:57 concluded
